Title: Jonathan Williams, Jr., to the American Commissioners, 6 December 1777
From: Williams, Jonathan Jr.
To: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur,Adams, John


Honorable Gentlemen
Nantes 6 Decr. 1777
I have kept the Duplicates of the Dispatches to this Time in Expectation of a private Hand, that failing I am now obliged to send a Man on purpose, but in the least expensive way. If you have no further commands for him please to discharge him directly; he is not to return Post unless you order him so to do.
The minister lately sent orders to stop the Lion, after that, orders came to allow but a certain number of men to each Ship, and now to compleat our ruin, Orders have arrived at the Commissarys, that the french merchant who fits out Ships for the french Islands shall give security at the Office that they shall go directly thither . . . and the Captains and Crews shall return to France, in failure of which he is to answer in his proper Person. This stops every Expedition that is now preparing as french Property for america as neither M. Peltier nor any other frenchman will subject himself to the penalty. I presume that the late good news from america and the present prosperous State of our military affairs will operate to obtain from ministry a repeal of these orders, in expectation of which I shall go on loading the Ships, which are continualy taking in, but if you cannot obtain an alteration in these orders, we shall not be able to dispatch any of them. I therefore hope that the present moment of our prosperity will be employed to procure a permision to sail, for we are already much too far advanced in the Season.
You have never recalled your orders to me relating to the management of the Ships of War Prizes &c. I was therefore on the arrival of the Ranger at a loss how to act. I will never disobey your Directions and yet I wish to avoid disputes, which can do no good, and may do hurt to our affairs; in this Situation Mr. Ross undertook to settle the matter between Mr. Morris and myself and desired him to empower me by Letter to act. Mr. Morris spoke to me about it himself, and expressed his wish, for a good understanding between us. I told him I desired to preserve it, and wished only to do my Duty to you and the public. He then wrote me a Letter by which he gives me the management of concerns in future in the manner he has hitherto done to Messrs. G. and P. I in answer accept it, requiring him to furnish me from Time to Time with the necessary Funds. These we shall no doubt be obliged to apply to you for, over and above what we may be able to get out of the hands of the above mentioned House, and the proceeds of prizes; one arrived to day, a small Brig with Lemons Raisins and 11 quarter Cask of Wine, which we have run off at 12500 Livres; this is as much as I expected to get for her. The Frigate will want many supplies, and must have them from some where, it was therefore necessary that some steps should be taken, and let who will transact the Business I suppose the money must in the end be paid by you. My Object therefore in consenting to this arrangement, was only that the public Business should not suffer, and by it I comply with your orders without opposing any one. I do not wish to interfere in the matter; nor is it my desire to make any private advantages. I only strive to do my Duty without any disagreeable altercation, but if you see any impropriety in this piece of Conduct, I beg you will signify it and I will act agreeable to your orders only: I flatter myself however you will not disapprove of the measure, or, if you do you will kindly allow my Intentions to have been good and point out my Error. I have the honour to be with the greatest Respect Your most obedient Servant
J Williams J
The Honble Commrs of the United States
 
Notation: Jon Williams Nantes 6 Decr 1777
